Citation Nr: 1822396	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-41 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a neurological disability of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, from August 1978 to December 1978, and from August 1981 to September 1997, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in relevant part, denied entitlement to service connection for sleep apnea and for a neuropathic disability of the lower extremities. 

The Board previously remanded the Veteran's claims on appeal for further development in August 2012, August 2013, May 2014, and February 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.
Sleep apnea

Here, in a May 2016 VA examination report of sleep apnea, the VA examiner noted that the Veteran has a diagnosis of obstructive sleep apnea, which the VA examiner noted was initially diagnosed in 2005 and again in 2013.  The VA examiner opined that the Veteran's obstructive sleep apnea is not at least as likely as not incurred in or caused by service.  The rationale provided was that there was no objective evidence of symptoms, findings, or a diagnosis of obstructive sleep apnea available in the service treatment records (STR)s.  

In a May 2017 addendum opinion, the May 2016 VA examiner again stated that after reviewing the current available records once again, there was no objective evidence of complaints, symptoms, diagnosis, or treatment related to sleep apnea found in the available STRs. 

The Veteran's representative argues that the VA medical opinion failed to comply with the Board's February 2016 remand, by not addressing or providing reasoning for omitting the medical and lay evidence noting in-service symptoms and a diagnosis of sleep apnea in January 1999.  See November 2017 Appellant's Post-Remand Brief.  The Board agrees with the argument presented and finds that the May 2016 VA examiner's opinions are inadequate for the following reasons.

First, the Board's February 2016 remand specifically requested that the VA examiner discuss the Veteran's January 1999 medical record which shows that the Veteran was diagnosed with sleep apnea.  Additionally, a November 12, 1998 medical note reflects that sleep apnea was noted and confirmed by a study.  However, the VA examiner failed to discuss these medical records.  Thus, the VA examiner's opinions in May 2016 and May 2017 are inadequate, as they fail to comply with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Second, the VA examiner noted that the Veteran was initially diagnosed with sleep apnea in 2005; however, the medical evidence of record contradicts this opinion.  Specifically, a November 12, 1998 medical opinion by Dr. M. notes that the Veteran had sleep apnea syndrome.  See Medicina Interno medical records.  Also, in a July 1999 medical opinion, Dr. G.R. stated that the Veteran had been a patient for the last five years and during this time he has been treated for various conditions, including sleep apnea syndrome.  Dr. G.R. specifically noted that one of the Veteran's main problems is sleep apnea syndrome.  Furthermore, a November 1999 medical opinion from Dr. D.D. notes a diagnosis of borderline obstructive sleep apnea.  Thus, as the medical evidence contradicts the May 2016 VA examiner's opinion, the May 2016 and May 2017 VA opinions have no probative value as they are not supported by sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Third, although the VA examiner was specifically instructed to discuss the Veteran's lay contentions regarding his complaints and onset of sleep apnea, the May 2016 VA examiner's opinions failed to do so.  Here, the Veteran has reported he has suffered from sleep problems during and since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Thus, another remand is warranted in order to obtain a new VA examination and medial opinion in regards to the Veteran's obstructive sleep apnea.


Neurological Disability of the Bilateral Lower Extremities

The Board notes that in the February 2016 remand, the Board referred the Veteran's claim for entitlement to service connection for a low back disability to the AOJ for appropriate action.  Also, in the February 2016 remand, the Veteran's claim of entitlement to service connection for a neurological disability of the bilateral lower extremities was remanded as the medical evidence shows that this claim is likely secondary to the referred low back disability.  Thus, as the issue of service connection for a neurological disability of the bilateral lower extremities is inextricably intertwined with the referred issue, adjudication of the neurological disability claim was deferred pending adjudication of the Veteran's claim for service connection for a low back disability.

Here, although it appears in a May 2017 Memorandum that the AOJ has acknowledged that an inferred issue has been identified, adjudication of the Veteran's claim for service connection of a low back disability has yet to be completed.  Given such, at this time, as the Veteran's claim for a neurological disability of the bilateral lower extremities is inextricably intertwined with the Veteran's referred issue of service connection for a low back disability, adjudication of the neurological disability claim must be deferred pending adjudication of the Veteran's claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination for sleep apnea with a different VA medical professional.  The examiner must review the ENTIRE claims file, to include this REMAND.  The examiner should state if this review was accomplished.  All necessary studies and test should be conducted.  The VA examiner is requested to address the following:

Whether it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred in or related to the Veteran's active service.  

In providing this opinion the VA examiner must address the following medical evidence:

(a)  A January 1999 medical record which shows the Veteran was diagnosed with sleep apnea.

(b)  A November 12, 1998 medical note that reflects sleep apnea was noted and confirmed by a study. 

(c)  A November 12, 1998 medical opinion by Dr. M. that notes that the Veteran had sleep apnea syndrome.  

(d)  A July 1999 medical opinion, Dr. G.R. stated that the Veteran had been a patient for the last five years and during this time he has been treated for various conditions, including sleep apnea syndrome.  

(e)  A November 1999 medical opinion from Dr. D.D. that notes a diagnosis of borderline obstructive sleep apnea.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

2.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
4.  As the issue of entitlement to service connection for a neurological disability of the bilateral lower extremities is inextricably intertwined with the Veteran's claim for entitlement to service connection for a low back disability, readjudicate this issue once the RO has decided the claim of entitlement to service connection for a low back disability.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



